--------------------------------------------------------------------------------

Exhibit 10.66.06
 
MULTIFAMILY NOTE


US $8,328,200.00
August 31, 2007





FOR VALUE RECEIVED, the undersigned ("Borrower") jointly and severally (if more
than one)  promises to pay to the order of RED MORTGAGE CAPITAL, INC., an Ohio
corporation, the principal sum of Eight Million Three Hundred Twenty-Eight
Thousand Two Hundred Dollars (US $8,328,200), with interest accruing at the
Interest Rate on the unpaid principal balance from the Disbursement Date until
fully paid.


1.    Defined Terms.  In addition to defined terms found elsewhere in this Note,
as used in this Note, the following definitions shall apply:


Amortization Period:  360 months.


Business Day:  Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.


Debt Service Amounts:  Amounts payable under this Note, the Security Instrument
or any other Loan Document.


Disbursement Date:  The date of disbursement of Loan proceeds hereunder.


Default Rate:  A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.


First Interest Only Payment Date:  The first day of October, 2007.


First Principal and Interest Payment Date:  The first day of October, 2009.


Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.


Interest Only Term:  24 months.


Interest Rate:  The annual rate of six and 185/1000 percent (6.185%).
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   



Page1

--------------------------------------------------------------------------------




Last Interest Only Payment Date:  The first day of September, 2009.


Lender: The holder of this Note.


Loan: The loan evidenced by this Note.


Loan Term:  84 months.


Maturity Date:  The first day of September, 2014, or any earlier date on which
the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise.


Property Jurisdiction:  The jurisdiction in which the Land is located.


Security Instrument:  A Multifamily Mortgage, Assignment of Rents and Security
Agreement dated as of the date of this Note.


Yield Maintenance Period Term:  78 months.


Yield Maintenance Period End Date:  The last day of February, 2014.


Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument.


2.           Address for Payment.  All payments due under this Note shall be
payable at Two Miranova Place, 12th Floor, Columbus, Ohio 43215, or such other
place as may be designated by written notice to Borrower from or on behalf of
Lender.


3.           Payment of Principal and Interest.  Principal and interest shall be
paid as follows:


(a)           Short Month Interest.  If disbursement of principal is made by
Lender to Borrower on any day other than the first day of the month, interest
for the period beginning on the Disbursement Date and ending on and including
the last day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.


(b)           Interest Computation.  Interest under this Note shall be computed
on the basis of (check one only):


¨           30/360.  A 360-day year consisting of twelve 30-day months.
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   



Page2

--------------------------------------------------------------------------------




x
Actual/360.  A 360-day year.  The amount of each monthly payment made by
Borrower pursuant to Paragraph 3(c) below that is allocated to interest will be
based on the actual number of calendar days during such month and shall be
calculated by multiplying the unpaid principal balance of this Note by the per
annum Interest Rate, dividing the product by 360 and multiplying the quotient by
the actual number of days elapsed during the month.  Borrower understands that
the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.



 
(c)
Monthly Installments:



(1)           Interest Only Period.  Commencing on the First Interest Only
Payment Date and on the first day of every month until and including the Last
Interest Only Payment Date, consecutive monthly installments of interest only
shall be payable and in an amount equal to one of the following (check one
only):


 
¨
30/360.  If interest accrues based on a 30/360 interest computation, then
consecutive monthly installments of interest only, each in the amount of
______________________ Dollars (US $_________________).



 
x
Actual/360.  If interest accrues based on an Actual/360 interest computation,
the amount of Forty-Two Thousand Nine Hundred Twenty-Four Dollars and
Ninety-Three Cents (US $42,924.93) shall be payable on the First Interest Only
Payment Date and thereafter consecutive monthly installments of interest only,
shall be payable as follows:



 
(1)
Forty Thousand Sixty-Three Dollars and Twenty-Seven Cents (US $40,063.27), shall
be payable on the first day of each month during the term hereof which follows a
28-day month;



 
(2)
Forty-One Thousand Four Hundred Ninety-Four Dollars and Ten Cents (US
$41,494.10), shall be payable on the first day of each month during the term
hereof which follows a 29-day month,



 
(3)
Forty-Two Thousand Nine Hundred Twenty-Four Dollars and Ninety-Three Cents (US
$42,924.93), shall be payable on the first day of each month during the term
hereof which follows a 30-day month, or

 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   



Page3

--------------------------------------------------------------------------------




 
(4)
Forty-Four Thousand Three Hundred Fifty-Five Dollars and Seventy-Six Cents (US
$44,355.76), shall be payable on the first day of each month during the term
hereof which follows a 31-day month,



(2)           Amortizing Period.  Commencing on the First Principal and Interest
Payment Date and on the first day of every month thereafter, consecutive monthly
installments of principal and interest, each in the amount of Fifty Thousand
Nine Hundred Twenty-Six Dollars and Sixty-One Cents (US $50,926.61), until the
entire unpaid principal balance evidenced by this Note is fully paid.


Any remaining principal and interest shall be due and payable on the Maturity
Date.  The unpaid principal balance shall continue to bear interest after the
Maturity Date at the Default Rate set forth in this Note until and including the
date on which it is paid in full.


(d)           Payments Before Due Date.  Any regularly scheduled monthly
installment of interest only (during the interest-only period set forth in
paragraph 3(c) above) or principal and interest (during the period in which
principal and interest is due also as set forth in paragraph 3(c) above) that is
received by Lender before the date it is due shall be deemed to have been
received on the due date solely for the purpose of calculating interest due.


(e)           Accrued Interest.  Any accrued interest remaining past due for 30
days or more shall be added to and become part of the unpaid principal balance
and shall bear interest at the rate or rates specified in this Note.  Any
reference herein to "accrued interest" shall refer to accrued interest which has
not become part of the unpaid principal balance.  Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.


4.           Application of Payments.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender's discretion.  Borrower agrees that neither Lender's
acceptance of a payment from Borrower in an amount that is less than all amounts
then due and payable nor Lender's application of such payment shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction.


5.           Security.  The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   

 
Page4

--------------------------------------------------------------------------------




6.           Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, the
prepayment premium payable under Paragraph 10, if any, and all other amounts
payable under this Note and any other Loan Document shall at once become due and
payable, at the option of Lender, without any prior notice to Borrower.  Lender
may exercise this option to accelerate regardless of any prior forbearance.


7.           Late Charge.  If any monthly installment due hereunder is not
received by Lender on or before the 10th day of each month or if any other
amount payable under this Note or under the Security Instrument or any other
Loan Document is not received by Lender within 10 days after the date such
amount is due, counting from and including the date such amount is due, Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to 5 percent of such monthly installment or other amount due.  Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional
expenses.  Borrower agrees that the late charge payable pursuant to this
Paragraph represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment.  The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Paragraph 8.


8.           Default Rate.  So long as any monthly installment or any other
payment due under this Note remains past due for 30 days or more, interest under
this Note shall accrue on the unpaid principal balance from the earlier of the
due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate.  If the unpaid principal balance and all
accrued interest are not paid in full on the Maturity Date, the unpaid principal
balance and all accrued interest shall bear interest from the Maturity Date at
the Default Rate.  Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than 30 days, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender's ability to meet its other obligations
and to take advantage of other investment opportunities, and that it is
extremely difficult and impractical to determine those additional costs and
expenses.  Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than 30
days, Lender's risk of nonpayment of this Note will be materially increased and
Lender is entitled to be compensated for such increased risk.  Borrower agrees
that the increase in the rate of interest payable under this Note to the Default
Rate represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional costs and
expenses Lender will incur by reason of the Borrower's delinquent payment and
the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent loan.
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   



Page5

--------------------------------------------------------------------------------




9.           Limits on Personal Liability.


(a)           Except as otherwise provided in this Paragraph 9, Borrower shall
have no personal liability under this Note, the Security Instrument or any other
Loan Document for the repayment of the Indebtedness or for the performance of
any other obligations of Borrower under the Loan Documents, and Lender's only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender's exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness. This
limitation on Borrower's liability shall not limit or impair Lender's
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any obligations of Borrower.


(b)           Borrower shall be personally liable to Lender for the repayment of
a portion of the Indebtedness equal to any loss or damage suffered by Lender as
a result of:


(1)           failure of Borrower to pay to Lender upon demand after an Event of
Default, all Rents to which Lender is entitled under Section 3(a) of the
Security Instrument and the amount of all security deposits collected by
Borrower from tenants then in residence;


(2)           failure of Borrower to apply all insurance proceeds and
condemnation proceeds as required by the Security Instrument;


(3)           failure of Borrower to comply with Section 14(d) or (e) of the
Security Instrument relating to the delivery of books and records, statements,
schedules and reports;


(4)           fraud or written material misrepresentation by Borrower, Key
Principal or any officer, director, partner, member or employee of Borrower in
connection with the application for or creation of the Indebtedness or any
request for any action or consent by Lender; or


(5)           failure to apply Rents, first, to the payment of reasonable
operating expenses (other than Property management fees that are not currently
payable pursuant to the terms of an Assignment of Management Agreement or any
other agreement with Lender executed in connection with the Loan) and then to
Debt Service Amounts, except that Borrower will not be personally liable (i) to
the extent that Borrower lacks the legal right to direct the disbursement of
such sums because of a bankruptcy, receivership or similar judicial proceeding,
or (ii) with respect to Rents that are distributed in any calendar year if
Borrower has paid all operating expenses and Debt Service Amounts for that
calendar year.
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   

 
Page6

--------------------------------------------------------------------------------


 
(c)           Borrower shall become personally liable to Lender for the
repayment of all of the Indebtedness upon the occurrence of any of the following
Events of Default:


(1)           Borrower's acquisition of any property or operation of any
business not permitted by Section 33 of the Security Instrument; or


(2)           a Transfer that is an Event of Default under Section 21 of the
Security Instrument.


(d)           To the extent that Borrower has personal liability under this
Paragraph 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. For purposes of this Paragraph 9, the
term "Mortgaged Property" shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.


10.           Voluntary and Involuntary Prepayments.


(a)           A prepayment premium shall be payable in connection with any
prepayment made under this Note as provided below:


(1)           Borrower may voluntarily prepay all (but not less than all) of the
unpaid principal balance of this Note only on the last calendar day of a
calendar month (the "Last Day of the Month") and only if Borrower has complied
with all of the following:


 
(i)
Borrower must give Lender at least 30 days (if given via U.S. Postal Service) or
20 days (if given via facsimile, email or overnight courier), but not more than
60 days, prior written notice of Borrower's intention to make a prepayment (the
"Prepayment Notice").  The Prepayment Notice shall be given in writing (via
facsimile, email, U.S. Postal Service or overnight courier) and addressed to
Lender.  The Prepayment Notice shall include, at a minimum, the Business Day
upon which Borrower intends to make the prepayment (the "Intended Prepayment
Date").

 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   





Page7

--------------------------------------------------------------------------------


 
 
(ii)
Borrower acknowledges that the Lender is not required to accept any voluntary
prepayment of this Note on any day other than the Last Day of the Month even if
Borrower has given a Prepayment Notice with an Intended Prepayment Date other
than the Last Day of the Month or if the Last Day of the Month is not a Business
Day.  Therefore, even if Lender accepts a voluntary prepayment on any day other
than the Last Day of the Month, for all purposes (including the accrual of
interest and the calculation of the prepayment premium), any prepayment received
by Lender on any day other than the Last Day of the Month shall be deemed to
have been received by Lender on the Last Day of the Month and any prepayment
calculation will include interest to and including the Last Day of the Month in
which such prepayment occurs.  If the Last Day of the Month is not a Business
Day, then the Borrower must make the payment on the Business Day immediately
preceding the Last Day of the Month.

 
 
(iii)
Any prepayment shall be made by paying (A) the amount of principal being
prepaid, (B) all accrued interest (calculated to the Last Day of the Month), (C)
all other sums due Lender at the time of such prepayment, and (D) the prepayment
premium calculated pursuant to Schedule A.



 
(iv)
If, for any reason, Borrower fails to prepay this Note (A) within five (5)
Business Days after the Intended Prepayment Date or (B) if the prepayment occurs
in a month other than the month stated in the original Prepayment Notice, then
Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note
and to make such calculation as described in Schedule A attached hereto.  For
purposes of such recalculation, such new prepayment date shall be deemed the
"Intended Prepayment Date."



(2)           Upon Lender's exercise of any right of acceleration under this
Note, Borrower shall pay to Lender, in addition to the entire unpaid principal
balance of this Note outstanding at the time of the acceleration, (i) all
accrued interest and all other sums due Lender under this Note and the other
Loan Documents, and (ii) the prepayment premium calculated pursuant to Schedule
A.


(3)           Any application by Lender of any collateral or other security to
the repayment of any portion of the unpaid principal balance of this Note prior
to the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   

 
Page8

--------------------------------------------------------------------------------


 
(b)          Notwithstanding the provisions of Paragraph 10(a), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.


(c)           Schedule A is hereby incorporated by reference into this Note.


(d)           Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.


(e)           Borrower recognizes that any prepayment of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from a
default by Borrower, will result in Lender's incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender's
ability to meet its commitments to third parties.  Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages.  Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents a reasonable
estimate of the damages Lender will incur because of a prepayment.


(f)           Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the loan
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of the Borrower's
voluntary agreement to the prepayment premium provisions.


11.           Costs and Expenses.  Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Lender as a result of any
default under this Note or in connection with efforts to collect any amount due
under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.


12.           Forbearance.  Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy.  The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender's right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment.  Enforcement by Lender of any
security for Borrower's obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   



Page9

--------------------------------------------------------------------------------


 
13.           Waivers.  Presentment, demand, notice of dishonor, protest, notice
of acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.


14.           Loan Charges.  Borrower agrees to pay an effective rate of
interest equal to the sum of the Interest Rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the loan evidenced
by this Note and any other fees or amounts to be paid by Borrower pursuant to
any of the other Loan Documents.  Neither this Note nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
maximum interest rate permitted to be charged under applicable law.  If any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower in connection with the Loan  is interpreted so that any
interest or other charge provided for in any Loan Document, whether considered
separately or together with other charges provided for in any other Loan
Document, violates that law, and Borrower is entitled to the benefit of that
law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation.  The amounts, if any, previously paid to Lender in
excess of the permitted amounts shall be applied by Lender to reduce the unpaid
principal balance of this Note.  For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, shall be deemed to be allocated and spread ratably
over the stated term of the Note.  Unless otherwise required by applicable law,
such allocation and spreading shall be effected in such a manner that the rate
of interest so computed is uniform throughout the stated term of the Note.


15.           Commercial Purpose.  Borrower represents that the Indebtedness is
being incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.


16.           Counting of Days.  Except where otherwise specifically provided,
any reference in this Note to a period of "days" means calendar days, not
Business Days.
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   



Page10

--------------------------------------------------------------------------------


 
17.           Governing Law.  This Note shall be governed by the law of the
jurisdiction in which the Land is located.


18.           Captions.  The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.


19.           Notices.  All notices, demands and other communications required
or permitted to be given by Lender to Borrower pursuant to this Note shall be
given in accordance with Section 31 of the Security Instrument.


20.           Consent to Jurisdiction and Venue.   Borrower and Key Principal
each agrees that any controversy arising under or in relation to this Note shall
be litigated exclusively in the Property Jurisdiction.  The state and federal
courts and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note.  Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.


21.           WAIVER OF TRIAL BY JURY.  BORROWER, KEY PRINCIPAL AND LENDER EACH
(A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES, AS LENDER, KEY PRINCIPAL AND
BORROWER, THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW
OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.
 
ATTACHED SCHEDULES.  The following Schedules are attached to this Note:


 
x
Schedule A  Prepayment Premium (required)



 
x
Schedule B  Modifications to Multifamily Note (Seniors Housing)

 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093 v1
   



Page11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative.



 
BORROWER 
       
MERIWEG-WILLIAMSVILLE BPM, LLC,
 
a Delaware limited liability company
             
By:
Emeritus Corporation,
   
a Washington corporation
         
By:
/s/ Eric Mendelsohn
    
Eric Mendelsohn
    
Director of Real Estate and
    
Business Legal Affairs
               
Borrower's Social Security/Employer ID Number:



Fannie Mae Commitment
Number:  851887
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093
   




--------------------------------------------------------------------------------


 

 
PAY TO THE ORDER OF FANNIE MAE, without recourse 
      
RED MORTGAGE CAPITAL, INC., an Ohio corporation
                
By:
/s/ R. Barth Kallmerten
      
Name:
R. Barth Kallmerten
 
Title:
Senior Managing Director



Fannie Mae Commitment
Number:  851887
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093
   




--------------------------------------------------------------------------------




SCHEDULE A


PREPAYMENT PREMIUM


Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:


 
(a)
If the prepayment is made at any time after the date of this Note and before the
Yield Maintenance Period End Date, the prepayment premium shall be the greater
of:



 
(i)
1% of the amount of principal being prepaid; or



 
(ii)
The product obtained by multiplying:



 
(A)
the amount of principal being prepaid,



by


 
(B)
the difference obtained by subtracting from the Interest Rate on this Note the
yield rate (the "Yield Rate") on the 4.75% U.S. Treasury Security due May, 2014
(the "Specified U.S. Treasury Security"), on the twenty-fifth Business Day
preceding (x) the Intended Prepayment Date, or (y) the date Lender accelerates
the Loan or otherwise accepts a prepayment pursuant to Paragraph 10(a)(3) of
this Note, as the Yield Rate is reported in The Wall Street Journal,



by


 
(C)
the present value factor calculated using the following formula:



1 - (1 + r)-n/12

--------------------------------------------------------------------------------

r


 
[r =
Yield Rate

 n =         the number of months remaining between (1) either of the following:
(x) in the case of a voluntary prepayment, the last calendar day of the calendar
month during which the prepayment is made, or (y) in any other case, the date on
which Lender accelerates the unpaid principal balance of this Note and (2) the
Yield Maintenance Period End Date]


In the event that no Yield Rate is published for the Specified U.S. Treasury
Security, then the nearest equivalent non-callable U.S. Treasury Security having
a maturity date closest to the Yield Maintenance Period End Date of this Note
shall be selected at Lender's discretion.  If the publication of such Yield
Rates in The Wall Street Journal is discontinued, Lender shall determine such
Yield Rates from another source selected by Lender.
 
 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093
   

 
A-1

--------------------------------------------------------------------------------


 
 
(b)
If the prepayment is made on or after the Yield Maintenance Period End Date but
before the last calendar day of the 4th month prior to the month in which the
Maturity Date occurs, the prepayment premium shall be 1% of the amount of
principal being prepaid.



 
(c)
Notwithstanding the provisions of Paragraph 10(a) of this Note, no prepayment
premium shall be payable with respect to any prepayment made on or after the
last calendar day of the 4th month prior to the month in which the Maturity Date
occurs.

 
 

     /s/ EM      Borrower Initials

 
 
Modification to Note (Seniors Housing)
Form 4186
 
 
 10/04
ã2000-2004 Fannie Mae
DMEAST #9857093
   



B-1

--------------------------------------------------------------------------------




SCHEDULE B
 
 
MODIFICATIONS TO NOTE
(Seniors Housing)
 
The following modifications are made to the text of the Note that precedes this
Schedule:
 
 
1.
Section 9(b)(3) of the Note is hereby amended to read as follows:

 
“Failure of Borrower to comply with Sections 14(d), 14(e), or 14(g) of the
Instrument relating to the delivery of books and records, statements, schedules,
and reports.”
 
2.             Section 9(b) of the Note is hereby amended to delete the word
“or” immediately preceding paragraph (5) thereof and to insert a semi-colon in
lieu of the period and the word “or”, and add the following paragraph (6) at the
end thereof:
 
“or (6) Borrower’s failure to cause the renewal, continuation, extension or
maintenance of all Licenses required to legally operate the Mortgaged Property
as a Seniors Housing Facility, as defined in the Instrument.”
 
3.             All capitalized terms used in this Schedule not specifically
defined herein shall have the meanings set forth in the text of the Note that
precedes this Schedule.
 
 
BORROWER’S INITIALS:     /s/ EM    

 
Multifamily Partial Interest Only Fixed Rate
Note – Multistate [Bassett Park Manor]
Form 4100-PIO
 
Fannie Mae
10-05
© 2005 Fannie Mae
DMEAST #9857093
   

 
 
A-2

--------------------------------------------------------------------------------